DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
Allowable Subject Matter
The indicated allowability of claim 2 is withdrawn in view of the newly discovered reference to Nakajima et al (JP-H07155335 A).  Rejections based on the newly cited reference(s) follow.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/895,404 and 11/704,665, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed applications fail to disclose “the source comprising an ErCrYSGG laser source” as recited in claim 13. As such claims 13-14 are given the priority date of application 12/395,643 which is 2/28/2009.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubu (US 6,162,052) in view of Nakajima et al (JP-H07155335 A).

a laser system (laser treatment apparatus 60) configured to irradiate a pool of liquid within a treatment region comprising a root canal of the tooth including the infected or decaying condition and to generate sufficient energy in the pool of liquid to remove biotic material from a canal wall within the treatment region of the tooth via the photoacoustic effect and to remove biotic material from locations of the tooth remote from the treatment region (the configured language interpreted as functional language which is interpreted as a functional language which could be achieved by Kokubu in view of the disclosure of the structural elements of the claimed invention as set forth above specifically the laser system, the disclosure of a laser beam generated by the laser beam source being easily absorbed by OH groups and H20 resulting in evaporation, see col 6, lines 15-19, which in conclusion means the level of energy being generated by Kokubu is great enough to activate a liquid and the combined use of the laser beam and a water supply on an irradiation site for cavitation see, col 7, lines 4-11 and col 16, lines 30-35), the laser system comprising: 
a source of a laser light beam (laser beam source 61); 
an elongate optical fiber (the inner core 30 of emission fiber 12, as see in figures 3 and 4) connected to the source (the emission fiber 12 is a part of the laser probe 10, which is connected to laser beam source, see col 6, lines 25-30) and configured to transmit the laser light beam to a tip thereof (emission end portion 22, see col 7, lines 20-24; see figures 2 and 3), the elongate optical fiber comprising a substantially cylindrical and untapered segment (where the core of the emission fiber 30 is cylindrical within the layers 31-34, see figures 2 and 3 and col 7, lines 49-
 a sheath (layers 31-34 of the emission fiber) extending from adjacent the proximal end of the elongate optical fiber (30, see figure 3).
Kokubu fails to disclose the sheath extending from adjacent the proximal end of the elongate optical fiber to a terminus edge spaced proximally from a distal end of the tapered tip towards the proximal end of the elongate optical fiber by a distance between 2 mm and 10 mm such that at least a portion of the substantially cylindrical and untapered segment is uncovered by the sheath to allow transmission of laser light through the at least a portion of the substantially cylindrical and untapered segment.
However, Nakajima teaches a laser system (irradiation laser chip 23), with an elongate optical fiber (light guide optical fiber 25) with at least a portion being substantially cylindrical and untapered (see figures 5, 6 and 10), a sheath (the sheath is chip stop member 73/stud 73 which includes two pipes 78 and 79) extending from adjacent the proximal end of the elongate optical fiber to a terminus edge spaced proximally from a distal end of the application tip (see figure 10, where the fiber 25 extends past the end of pipes 78/79) towards the proximal end of the elongate optical fiber by a distance between 2 mm and 10 mm such that at least a portion of the substantially cylindrical and untapered segment is uncovered by the sheath to allow transmission of laser light through the at least a portion of the substantially cylindrical and untapered segment (see figure 5-6 and 10, where the terminus is the ending of pipes 78 and 79 and the cylindrical and untapered section is 75a, where page 5, par 4 discloses the fiber extending 3 mm beyond the outside of the outer pipe 78/79).

Regarding claim 4, the limitation “configured to generate sufficient energy in the pool of liquid to remove infected or decaying material from the tooth at a treatment region” is being interpreted as intended use of the claimed invention which could be performed by Kokubu in view of the disclosure of all the structural elements of the claimed invention set forth above. This conclusion is further supported by the disclosure of the level of laser being generated to be absorbed by OH groups and H20 resulting in evaporation (col 6, lines 15-19), as set forth above.
Regarding claim 5, the limitation “configured to cause the pool to expand” is being interpreted as intended use of the claimed invention which could be performed by Kokubu in view of the disclosure of all the structural elements of the claimed invention set forth above. This conclusion of this being further supported by the disclosure of the level of laser being generated to be absorbed by OH groups and H20 resulting in evaporation (col 6, lines 15-19), as set forth above.
Regarding claim 6, Kokubu anticipates the intended use limitation of “configured to
abrade the infected or decaying condition within the treatment region” (col 3, lines 29-31

could be performed by Kokubu in view of the disclosure of all the structural elements of the
claimed invention set forth above.
Regarding claim 7, the limitation “configured to irradiate the pool of liquid without
damaging the healthy tissue of the tooth” is being interpreted as intended use of the claimed
invention which could be performed by Kokubu in view of the disclosure of all the structural
elements of the claimed invention set forth above. This conclusion being further supported by the
disclosure of Kokubu to combine an air or water treatment to accelerate the heat generation and
cooling (col 7, lines 15-17).
Regarding claim 8, Kokubu discloses the laser system comprises a pulsed laser (col 6,
lines 16-19, discloses a pulse laser beam).
Regarding claim 9, Kokubu discloses the proximal end of the elongate optical fiber (12)
is connected to the source of the laser light beam (61) wherein the tip (22) is coupled to a distal
end of the elongate optical fiber (col 6, lines 21-30 discloses the attachment of the laser beam to
the laser source 61 also seen in figure 1 and col 7, lines 22-30 disclose the 22 being the end
portion of 12 also seen in figure 2).
Claims 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Kokubu in view of Rizoiu (US 2009/0042171) and Bollinger et al (US 2009/0130622).
Regarding claim 13, Kokubu discloses an apparatus for treating an infected or decaying condition in a tooth (col 3, lines 10-38 disclose a laser system that sterilizes and prepares a root canal for a root canal treatment), the apparatus comprising: 
a laser system (laser treatment apparatus 60) configured to irradiate a pool of liquid within a treatment region comprising a root canal of the tooth including the infected or decaying 
a source of laser light (laser beam source 61); an elongate optical fiber (the inner core 30 of emission fiber 12, as see in figures 3 and 4) connected to the source (the emission fiber 12 is a part of the laser probe 10, which is connected to laser beam source, see col 6, lines 25-30) and configured to transmit the laser light beam to a tip thereof (emission end portion 22, see col 7, lines 20-24; see figures 2 and 3), the elongate optical fiber comprising a substantially cylindrical and untapered segment (where the core of the emission fiber 30 is cylindrical within the layers 31-34, see figures 2 and 3 and col 7, lines 49-51) from adjacent a proximal end of the elongate optical fiber to adjacent the tip (see figures 1-4), the tip comprising a conical outer surface which tapers  (first emission face 23 of core 30, see figures 2-3) to an apex (second emission face 24, see figure 3); and 
a sheath (layers 31-34 of the emission fiber) extending from adjacent the proximal end of the elongate optical fiber (30, see figure 3)
Kokubu fails to disclose the laser light source comprising an ErCrYSGG laser source configured to operate at a power level in a range of 0.1 W to 1.5 W and at a pulse duration in a 
However, Rizoiu teaches treating an infected or decaying condition in a tooth (abstract discloses an endodontic probe being used to disinfect the target tissues within a root canal) with a laser light source comprising an ErCrYSGG laser source (par 88 discloses the use of an ErCrYSGG solid state laser) which is configured to operate at a power level in a range of 0.1 W to 1.5W (calculated power levels being in a range of 0.02 W to 0.6 W or 0.04 W to 1.2 W, see par 88 which discloses a repetition rate of about 10 or 20 Hz and energy per pulse from about 2 to 60 mJ, wherein the formula for power P=W/Δt is used for the calculation, as such the laser source is considered capable of operating in the claimed power range) and configurated to have the photo-acoustic waves having different characteristics based on the target, wherein these characteristics include pulse and duration (par 81) and that adjustments can be made so that the laser may be relatively low (e.g., non-destructive to the tissue) radiation for one or more of opening soft tissue and/or making it more (a) penetrable by way for example of the application of low level light therapy and/or (b) tolerant to pain whereby tissue is just conditioned for cutting (e.g., conditioned whereby nerve path changes can raise pain threshold for an analgesic effect, 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify Kokubu to have the laser light source comprising an ErCrYSGG laser source configured to operate at a power level in a range of 0.1 W to 1.5 W, as disclosed by Rizoiu for the purpose of providing power sufficient to disrupt intra-tubular bacteria while being non-destructive to non-target tissue. It would be further obvious to modify the pulse duration which is considered a result effective variable, which can affect the operation and response of a target tooth. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a pulse duration which is relatively low, such as 50 microseconds to 1000 microsecond, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, Bollinger teaches an optical fiber (see figure 3) including a tapered tip (12) and a sheath (cladding sheath 18b) extending from adjacent the proximal end of the elongate optical fiber to a terminus edge spaced proximally from a distal end of the tapered tip towards the proximal end of the elongate optical fiber by a distance of no more than 10 mm (see figure 3 and par 92 which discloses the exposed tapered end being between 0.2 mm to 3 mm) such that at least a portion of the tip is uncovered by the sheath to allow at least a portion of the laser light to propagate laterally through the at least a portion of the tip during operation of the laser system (par 104 discloses the release of energy at the area beneath the cladding as seen in figure 3), for the purpose of providing a controlled release of energy along the active tip to provide the specific requirements of a clinical need (par 88).

Regarding claim 13, Kokubu discloses the optical fiber has a diameter in a range of 200 microns to 400 microns (Col 7, lines 61-65 discloses the core 30 being about 200 microns).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772